        Case 2:18-cv-00284-CMR Document 81-1 Filed 02/21/19 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: GENERIC                                   MDL 2724
PHARMACEUTICALS PRICING                          16-md-2724
ANTITRUST LITIGATION

                                                 HON. CYNTHIA M. RUFE

THIS DOCUMENT RELATES TO:                        Civil Action Nos.

Humana Inc. v. Actavis Elizabeth, LLC et         18-3299
al.
                                                 18-284
The Kroger Co., et al. v. Actavis Holdco
U.S., Inc.

                                                 ORAL ARGUMENT REQUESTED



    DEFENDANT LUPIN PHARMACEUTICALS, INC.’S MEMORANDUM OF LAW IN
    SUPPORT OF ITS MOTION TO DISMISS KROGER PLAINTIFFS’ AND HUMANA,
                 INC.’S OVERARCHING CONSPIRACY CLAIMS

       Defendant Lupin Pharmaceuticals, Inc. (“Lupin”) is in an extraordinary position: there is

not a single factual allegation against Lupin regarding the alleged overarching conspiracy.1

Thus, in addition to the grounds cited in the Joint Memorandum on behalf of all Defendants, the

Court should dismiss the overarching conspiracy claims against Lupin by Kroger Plaintiffs (see

Kroger Plaintiffs’ Am. Compl. ¶¶ 813-32) and Humana, Inc. (“Humana”) (see Humana, Inc.’s

Am. Compl. ¶¶ 261-72) for the reasons set forth below.

                                       INTRODUCTION

       Lupin is not even named in all but two of the overarching conspiracy complaints. Only

Kroger Plaintiffs and Humana, Inc. allege that Lupin was involved in an overarching conspiracy,


1
 Lupin joins in the arguments made in Defendants’ Joint Motion to Dismiss Plaintiffs’
Overarching Conspiracy Claims and the memorandum of law in support thereof (the “Joint
Memorandum”).
        Case 2:18-cv-00284-CMR Document 81-1 Filed 02/21/19 Page 2 of 6




and neither spends even a sentence explaining how. All they do is repeat the very same

allegations Class Plaintiffs made against Lupin in their single-drug conspiracy complaint that

was limited only to Pravastatin. In other words, there is no factual allegation that explains how,

when, or where Lupin allegedly entered into the overreaching conspiracy. Kroger Plaintiffs and

Humana merely allege only that (1) Lupin was involved in trade associations; (2) Lupin’s CEO

made one statement on one earnings call about her sense of competition in the industry; and

(3) Lupin has implemented price increases for Pravastatin. Even if everything in these

allegations is true, they say nothing about Lupin’s alleged agreement to enter into an overarching

conspiracy covering each of the drugs listed in the complaints—only one of which Lupin is even

alleged to have sold.

       There simply is no allegation that supports an overarching conspiracy claim against

Lupin. In these circumstances Kroger Plaintiffs and Humana cannot possibly satisfy their burden

under Rule 12. Put more simply, if Rule 12 does not bar this complaint against Lupin, it does not

bar any complaint.

                                              ARGUMENT

       A.      Plaintiffs Fail to Allege Any Facts Linking Lupin to an Alleged Overarching
               Conspiracy.

       To survive a motion to dismiss, Plaintiffs’ overarching conspiracy complaints must plead

sufficient facts, beyond mere labels and conclusions, that demonstrate Lupin’s agreement to an

overarching conspiracy to fix prices and allocate markets for all of the drugs at issue in each

complaint. See Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) (a complaint “requires more

than labels and conclusions” and a Sherman Act Section 1 claim, in particular, “requires a

complaint with enough factual matter to suggest an agreement”); Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (to survive a motion to dismiss, a plaintiff must plead “factual content that allows the


                                                 2
        Case 2:18-cv-00284-CMR Document 81-1 Filed 02/21/19 Page 3 of 6




court to draw the reasonable inference that the defendant is liable for the misconduct alleged”

and do more than show “a sheer possibility that a defendant has acted unlawfully”). More

specifically, when a plaintiff attempts to plead an overarching conspiracy, the allegations “must

show each Defendant’s understanding of the common purpose of the overarching conspiracy.”

In re Automotive Parts Antitrust Litig., No. 12-md-02311, 2016 WL 8200512 (E.D. Mich. April

13, 2016). For the reasons set forth in the Joint Memorandum, Kroger Plaintiffs’ and Humana,

Inc.’s complaints fail to do so. See Joint Memorandum at §§ II.A.; II.B. To the extent Plaintiffs

attempt to plead any factual allegations, the allegations are wholly unrelated to Lupin. For

instance, both Kroger Plaintiffs and Humana attempt to show an overarching industry-wide

conspiracy through allegations related to (1) investigations by the Department of Justice and

State Attorneys General into price-fixing in the generic pharmaceuticals industry; (2) inter-firm

communications and competitor contacts; (3) public statements by executives regarding pricing;

and (4) a general understanding of an agreed-upon share with respect to the drugs at issue. For

the reasons stated in the Joint Memorandum, these allegations are insufficient to state a claim.

See Twombly, 550 U.S. at 557 (“parallel conduct does not suggest conspiracy, and a conclusory

allegation of agreement at some unidentified point does not supply facts adequate to show

illegality”); Hinds Cty. v. Wachovia Bank N.A., 620 F. Supp. 2d 499, 513 (S.D.N.Y. 2009)

(allegations must “plausibly suggest that each Defendant participated in the alleged conspiracy”);

R.E. Davis Chem. Corp. v. Nalco Chem. Co., 757 F. Supp. 1499, 1515 (N.D. Ill. 1990) (“In order

to properly plead a conspiracy, the plaintiff must allege facts which evince each defendant’s

agreement to participate in what he or it knew to be a collective venture toward a common goal.”

(internal quotation marks omitted)). Moreover, the Complaints are void of any allegations




                                                 3
        Case 2:18-cv-00284-CMR Document 81-1 Filed 02/21/19 Page 4 of 6




against Lupin, making it clear that Lupin was not a part of any overarching conspiracy Plaintiffs

have attempted to allege.

       First, there are no allegations that any Lupin employee communicated with any employee

of another generic pharmaceutical company, or that any competitor communicated about

Pravastatin, the only drug in the overarching conspiracy complaints that Lupin is alleged to have

sold. Plaintiffs do not allege that Lupin attended a single industry dinner or private meeting or

exchanged any telephone calls, emails, or text messages with any other Defendant. Plaintiffs

allege only that Lupin was active in the Generic Pharmaceutical Association (GPhA) (see Kroger

Am. Compl., ¶ 157; Humana Am. Compl, ¶¶ 181-82) and the HDMA (see Kroger Compl ¶ 159).

With that, they plead no fact to show that Lupin’s participation in legitimate industry

associations equates to an agreement with competitors to fix prices. Second, to the extent the

overarching conspiracy allegations in the Kroger Complaint and Humana Complaint rely on

Defendants’ public statements on pricing (see Kroger Compl., § IX.C.; Humana Compl., § VIII),

Plaintiffs cite to only one statement by Lupin’s CEO stating that it is her “sense that most of

[Lupin’s] competitors have similar challenges that they have had a lot of competitive pressures,

they have had a lot of margin pressures coming out of consolidation and because of the fact that

companies have been lacking meaningful product approvals, I think the majority of the industry

is looking forward to more approvals when I look at some of our peers in the industry, all of

them talk about similar challenges. So one would think that our competitors or peers would be

rationale [sic] and be strategic in the way they price products.” Kroger Am. Compl, ¶ 195;

Humana Compl. ¶ 230. This statement makes clear that it is Lupin’s CEO’s own “sense” from

“look[ing]” at other companies. Nowhere in the alleged statement is evidence of any

communication with a competitor, let alone an agreement to enter into an overarching price-



                                                 4
        Case 2:18-cv-00284-CMR Document 81-1 Filed 02/21/19 Page 5 of 6




fixing conspiracy. Third, Plaintiffs do not allege that Lupin is being investigated by the

Department of Justice or State Attorneys General. See Kroger Am. Compl., § VII; Humana Am.

Compl., § VI. Finally, Plaintiffs have not even alleged an awareness by Lupin of any

understanding on agreed-upon shares of the drugs at issue, let alone any statement by Lupin

regarding such an understanding or evidencing any intent to participate in any such

understanding. Without more, Plaintiffs have failed to plead Lupin’s involvement in any

overarching conspiracy.

       B.      Plaintiffs Fail to Allege that the Alleged Pravastatin Price-Fixing Agreement
               Was Part of an Overarching Conspiracy.

       Kroger Plaintiffs’ and Humana’s Complaints borrow allegations from Class Plaintiffs’

Pravastatin-specific complaints. For the reasons set forth in the Joint Memorandum, none of

these Pravastatin-specific conspiracy allegations provide support for any broader, overarching

conspiracy. See Joint Memorandum at §§ II.C.; II.D.; see also Auto Parts, 2016 WL 8200512, at

*4 (dismissing complaint because it “merely advance[d] allegations of separate conspiratorial

conduct between different Defendants making different parts,” which was “not sufficient to

plead one, global” conspiracy); Precision Assocs., Inc. v. Panalpina World Transport (Holding)

Ltd., No. 08-cv-42(JG)(VVP), 2011 WL 7053807 (E.D.N.Y. Jan. 4, 2011), report and

recommendation adopted, No. 08-CV-42, 2012 WL 3307486 (E.D.N.Y. Aug. 13, 2012)

(dismissing global conspiracy claim because “the plaintiffs have not provided the court with

anything more than the overlap of some of the [ ] defendants in some of the [ ] alleged local

conspiracies”). Indeed, neither complaint includes anything more than a conclusory statement

that the alleged Pravastatin conspiracy contributed to an overarching conspiracy. Kroger Am.

Compl., ¶ 821; Humana Am. Compl., ¶ 644. More specifically, none of the alleged statements

between competitors involve Pravastatin. Instead, Plaintiffs have simply repeated Class


                                                 5
        Case 2:18-cv-00284-CMR Document 81-1 Filed 02/21/19 Page 6 of 6




Plaintiffs’ Pravastatin-specific allegations in the context of their broader complaints, without any

factual allegation linking those allegations to any overarching conspiracy over the numerous

other drugs at issue. Indeed, Lupin is not even alleged to have sold, or to have FDA approval to

sell, any of the other drugs at issue besides Pravastatin. Thus, to the extent Plaintiffs have

alleged a conspiracy related to this broader set of drugs, Plaintiffs have not alleged how an

alleged Pravastatin-specific conspiracy was tied to that overarching conspiracy.

                                             CONCLUSION

       Kroger Plaintiffs and Humana, Inc. have not made a single factual allegation that links

Lupin to the broader conspiracy they allege. For the reasons set forth above and in Defendants’

Joint Memorandum, this is fatal to Plaintiffs’ claims, and the overarching conspiracy claims

against Lupin should be dismissed.


February 21, 2019                                     By: /s/ Leiv Blad

                                                      Leiv Blad (pro hac vice)
                                                      Zarema Jaramillo (pro hac vice)
                                                      Katie Glynn (pro hac vice)
                                                      LOWENSTEIN SANDLER LLP
                                                      2200 Pennsylvania Avenue, NW
                                                      Washington, DC 20037
                                                      Phone: 202.753.3800
                                                      Fax: 202.753.3838
                                                      Email: lblad@lowenstein.com
                                                      zjaramillo@lowenstein.com
                                                      kglynn@lowenstein.com




                                                  6
